927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Jamil AHMED, Defendant-Appellant.
No. 90-2340.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

E.D.Mich., 90-80941, Gadola, J.
E.D.Mich.
AFFIRMED.
Before RYAN and ALAN E. NORRIS, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant appeals the district court's order affirming, following a de novo review, the magistrate's order that the defendant be detained pending trial.  The defendant has filed a brief in support of his release and the government has filed a brief in opposition.


2
Upon consideration of the documents before the court, we conclude that the district court did not err in denying pretrial release.  See 18 U.S.C. Sec. 3142.    United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  The defendant also suggests that this matter be remanded to the district court for consideration of alternative forms of incarceration.  This issue must first be raised in the district court.  It appearing that the defendant has not properly raised this issue in the district court, we choose not to address it on appeal.


3
It is therefore ORDERED that the district court's order is affirmed.